DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTOPHER THOMAS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2682

                         [December 13, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 10-15070CF10A, 10-16545CF10A and 10-
16548CF10A.

  Christopher Thomas, Blountstown, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

Warner, Conner and Forst, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.